The appellant in its application for rehearing states: "As we read the record, the undisputed evidence shows that J. S. Brewton, before his employment had terminated and while he was performing the duties for which the surety was bound, made a written admission that he was in default in the sum of $987.72, which he had converted to his own use."
The alleged written admission of Brewton, made on May 4, 1929, shows on its face that his relation as agent of the plaintiff terminated on May 3, 1929. Therefore, if it be assumed that the rule of the case applicable to principal and surety applies to a guarantor or insurer — an obligation to which the employee is not a party — the court ruled correctly in sustaining the objection to the item of evidence.
Application overruled.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.